Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2020

                                            No. 04-20-00570-CV

                                    IN RE Joe Anthony ESPINOZA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice


       On November 25, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than January 6, 2021. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary relief is GRANTED. The county court’s September 13,
2019 “Order Appointing Amicus Attorney” and November 27, 2019 “Court’s Order Adopting
Amicus Recommendation for Temporary Visitation” are STAYED pending final resolution of
the petition for writ of mandamus. All further proceedings in the underlying case are STAYED
pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on December 23, 2020.

                                                        PER CURIAM


           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




           1
         This proceeding arises out of Cause No. 1915C, styled In the Interest of J.A.E., a child, pending in the
County Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.